COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-031-CV
 
IN RE NORTH AMERICAN
SPECIALTY                                        RELATOR
INSURANCE COMPANY
 
 
                                              ------------
 
                                    ORIGINAL PROCEEDING
 
                                              ------------
 
 
AND
 
 
NO. 2-05-032-CV
       
NORTH AMERICAN SPECIALTY                                             APPELLANT
INSURANCE COMPANY
 
                                                   V.
 
MATTHEW MOORE                                                                APPELLEE
 
 
                                              ------------
 
            FROM THE 236TH DISTRICT COURT OF TARRANT
COUNTY
 
                                              ------------




                  MEMORANDUM
OPINION[1]
AND JUDGMENT
We have considered
the AUnopposed Amended Motion to Dismiss@ filed by relator and appellant North American
Specialty Insurance Company and are of the opinion that the motion should be GRANTED.  Therefore, in accordance with appellant=s motion, we dismiss the interlocutory appeal filed
under cause number 02-05-032-CV, see Tex.
R. App. P. 42.1(a)(1), 43.2(f), and the original proceeding filed under
cause number 02-05-031-CV.
Costs of the
interlocutory appeal and original proceeding shall be paid by North American
Specialty Insurance Company, for which let execution issue.
See Tex. R. App.
P. 42.1(d).
 
PER CURIAM
 
PANEL A: LIVINGSTON, J.; CAYCE, C.J.; and HOLMAN, J.        
 
DELIVERED: September 15, 2005




[1]See Tex. R. App. P. 47.4.